Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 13-20180-CR-ALTONAGA

  UNITED STATES OF AMERICA,

  v.

  ANDRE WOODSON,

                 Defendant.
                                                 /

                   GOVERNMENT’S SUPPLEMENTAL RESPONSE TO
                DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

         The United States of America, by and through its undersigned Assistant United States

  Attorney, hereby files this supplemental response to defendant Andre Woodson’s Motion for

  Compassionate Release (DE 385) to address the Court’s request that the Government “indicat[e]

  its position on the statutory exhaustion requirement and explaining, if it disagrees with the cited

  decisions’ analysis and its own position recently advanced in [United States v]. Veroes, [Case No.

  19-20351-Cr], the basis for the disagreement.” (DE 394).

         As the Court and the Government have noted, Title 18, United States Code, Section

  3582(c)(1)(A) permits a prisoner to bring a compassionate-release motion in a district court after

  satisfying one of two statutory methods of exhaustion: (1) “after the defendant has fully exhausted

  all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant's behalf" or (2) “the lapse of 30 days from the receipt of such a request by the warden

  of the defendant's facility, whichever is earlier[.]”

         In this case, the defendant appealed the Warden’s denial of his request for compassionate

  release filed in April 2020 to the Regional Director and then to the BOP General Counsel, and

  received a final response from the BOP General Counsel on June 3, 2020, denying his request (DE
Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 2 of 8




  396-1). Given the final decision of the BOP General Counsel, it is undisputed that the defendant

  satisfied statutory exhaustion under the first method articulated above. See 28 C.F.R. § 542.15.

  However, the defendant also filed his Motion in this Court after 30 days had passed from his

  request for relief to the Warden. This, according to both the Government and the defense in this

  case, alternatively satisfied the statutory exhaustion under the second method, regardless of

  whether the Warden denied the request within 30 days. After the defendant filed the BOP General

  Counsel’s final decision, this Court granted the defendant’s motion for compassionate release but

  also asked the Government to respond with a further explanation of its position on statutory

  exhaustion (DE 401).

         To respond to this Court’s Order, the undersigned conferred with the U.S. Attorney

  Office’s Collateral Litigation Unit Coordinator, as well as legal counsel for FCI Miami and FCI

  Coleman, and they have confirmed that the undersigned’s interpretation of the 30-day lapse

  provision is the official position of the Department of Justice as well as the Bureau of Prisons: a

  defendant can file a motion for compassionate release in district court 30 days after requesting

  relief from the Warden, even if the Warden denies the relief within 30 days. In fact, the Bureau of

  Prison’s website says as much: “[U]nder the FSA, an inmate may now file a motion for

  compassionate release directly with the sentencing court 30 days after making a request to the BOP

  or   after   exhausting    their   administrative    remedies.”        See   BOP      website    at

  https://www.bop.gov/inmates/fsa/faq.jsp#fsa_compassionate_release (under First Step Act:

  Frequently Asked Questions, Fed. Bureau of Prisons (accessed June 5, 2020)).

         Nevertheless, as evinced by the Court’s conclusion and the Government’s position in

  Veroes, as well as the panoply of divergent court opinions nationwide, reasonable minds differ as


                                                  2
Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 3 of 8




  to how to interpret the language in the 30-day lapse provision of the statutory exhaustion

  requirement. Many courts have held that the “lapse of 30 days” requires only that 30 days have

  passed after the defendant’s request for relief to the Warden, with no need for the inmate to

  appeal the Warden’s denial even if received within 30 days.1 But numerous other courts have

  concluded that if a Warden denies the inmate’s request within 30 days, the defendant must then

  appeal the denial administratively all the way up the BOP General Counsel before filing a

  motion in district court.2

         The source of the conflict is the ambiguity of the word “lapse.” A lapse connotes “a passage

  of time,” but also “a slight error typically due to forgetfulness or inattention,” or “the termination

  of a right or privilege through neglect to exercise it within some limit of time.” Lapse, Merriam-

  Webster.com     Dictionary,    Merriam-Webster        (accessed   June   5,   2020),   available    at



  1 See, e.g., United States v. Laureti, No. 16-60340-CR-Bloom, 2019 U.S. Dist. LEXIS 224110,
  *1, 2019 WL 7461687 (S.D. Fla. December 17, 2019); United States v. Somerville, No. 14-3428,
  618 Fed. Appx. 69, 2020 WL 2781585, at *4-5 (W.D. Pa. May 29, 2020); United States v.
  Hardin, No. 19-CR-240, 2020 WL 2610736, at *2 (N.D. Ohio May 22, 2020); United States v.
  Haney, No. 19-CR-541, 2020 U.S. Dist. LEXIS 63971, 2020 WL 1821988, at *3 (S.D.N.Y. Apr.
  13, 2020); United States v. Jenkins, 99-cr-00439, 2020 WL 2466911, at *4 (D. Colo. May 8,
  2020); United States v. Amarrah, No. 17-20464, 2020 WL 2220008, at *4 (E.D. Mich. May 7,
  2020); United States v. Ardila, No. 3:03-cr-264, 2020 WL 2097736, at *1 (D. Conn. May 1,
  2020); United States v. Robinson, 18-cr-00597, 2020 WL 1982872, at *2 (N.D. Cal. Apr. 27,
  2020); United States v. Spears, 3:98-cr-0208, 2019 WL 5190877, at *1, *3 (D. Or. Oct. 15,
  2019).

  2 See, e.g., United States v. Peuser, No. 8:17CR60, 2020 WL 2732088, at *1 (D. Neb.
  May 26, 2020); United States v. Alejo, No. CR 313-009-2, 2020 WL 969673 (S.D. Ga. Feb.
  27, 2020); United States v. Smith, 2020 WL 2487277, at *6-9 (E.D. Ark. May 14, 2020); United
  States v. Bolze, 2020 WL 2521273, at *3 (E.D. Tenn. May 13, 2020); United States v. Ng, 2020
  WL 2301202 (S.D.N.Y. May 8, 2020); United States v. Miller, 2020 WL 113349, at *2 (D. Id.
  Jan. 8, 2020); United States v. Johnson, No. 4:00-cr-40023, 2020 WL 1434367, at *2 (W.D. Ark.
  Mar. 24, 2020); United States v. Nance, 7:92CR00135, 2020 WL 114195, at *2 (W.D. Va. Jan.
  10, 2020).

                                                    3
Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 4 of 8




  https://www.merriam-webster.com/dictionary/lapse. If the first definition applies, then the

  Warden’s timely response is irrelevant – all that matters is whether 30 days have gone by. But if

  the second or third definitions are operative, then that bolsters the arguments of those who suggest

  that if the Warden responds within 30 days then there is no “lapse,” with the result than an inmate

  is left with only the first method of exhaustion – appealing the Warden’s denial to the regional

  director and then the BOP General Counsel.

         Congress did not specify which definition of lapse was to be used. But the statutory

  framework that created the 30-day provision, combined with BOP’s already existing

  administrative procedural deadlines at the time of the First Step Act’s passage, strongly suggests

  that Congress intended – and the better interpretation of the provision is – that lapse simply means

  a passage of time in this context.

         1. Statutory framework favoring accelerated adjudication

         First, it should be noted that “§ 3582(c)(1)(A) does not contain an exhaustion requirement

  in the traditional sense. That is, the statute does not necessarily require the moving defendant to

  fully litigate his claim before the agency (i.e., the BOP) before bringing his petition to court.”

  United States v. Haney, No. 19-CR-541, 2020 U.S. Dist. LEXIS 63971, 2020 WL 1821988, at *3

  (S.D.N.Y. Apr. 13, 2020). If Congress had intended that an inmate go through all stages of the

  BOP appeal before judicial review, it would not have created any exception to the administrative

  exhaustion requirement. Instead, Congress’s inclusion of a 30-day lapse provision not only creates

  an exception to plenary BOP exhaustion, it also functions as an accelerant to judicial review. Id.

  at *4. In other words, under the statutory framework, 30 days is the ceiling on how long the BOP

  process may take and the maximum duration an inmate has to wait before getting judicial review.


                                                   4
Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 5 of 8




  This is in keeping with Congressional intent of “expedit[ing] compassionate release applications”

  through the exhaustion framework of the First Step Act. See 164 Cong. Rec. S7774 (daily ed. Dec.

  18, 2018): “The 30-day lapse provision ensures that requests for sentence modifications are timely

  addressed by the Court. If a Warden’s response renders the 30-day lapse provision inoperative, a

  Warden’s timely denial could cause a defendant to wait months before filing his or her motion.”

  United States v. Hardin, No. 19-CR-240, 2020 U.S. Dist. LEXIS 90855, *4 (N.D.Ohio May 21,

  2020). Indeed, “[t]his delay is the very thing the 30-day lapse provision is seemingly meant to

  avoid,” which is why a district should be able to “consider a defendant's motion after the lapse of

  30 days from the warden’s receipt of a defendant's request.” Id.

         2. BOP Regulations on Administrative Response Deadlines

         Moreover, BOP regulations already in place before the First Step Act’s enactment required

  a Warden to respond within 20 days to an inmate’s request for sentence reduction:

         Once filed, response shall be made by the Warden or CCM within 20 calendar
         days; by the Regional Director within 30 calendar days; and by the General
         Counsel within 40 calendar days. If the Request is determined to be of an
         emergency nature which threatens the inmate's immediate health or welfare, the
         Warden shall respond not later than the third calendar day after filing. If the time
         period for response to a Request or Appeal is insufficient to make an appropriate
         decision, the time for response may be extended once by 20 days at the institution
         level, 30 days at the regional level, or 20 days at the Central Office level. Staff
         shall inform the inmate of this extension in writing. Staff shall respond in writing
         to all filed Requests or Appeals. If the inmate does not receive a response within
         the time allotted for reply, including extension, the inmate may consider the
         absence of a response to be a denial at that level.

  28 C.F.R. § 542.18. As the regulations above indicate, if the Warden does not explicitly respond

  to a compassionate release request within 20 days, BOP considers this to be a denial. Accordingly,

  when Congress was crafting the 30-day lapse provision, 20 days was the ordinary deadline for a

  Warden’s response and 3 days was the deadline if there was an immediate threat to the inmate’s

                                                  5
Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 6 of 8




  health. This suggests two things. First, since the purpose of the First Step Act was to expedite, not

  further delay, compassionate release applications, the statute should not be interpreted as

  elongating the Warden’s response time to beyond the existing regulatory deadlines. Congress

  could not have been worried about an inmate’s request languishing or lapsing at the Warden level

  for more than 30 days because under BOP regulations the Warden already had to respond within

  20 days; a lack of response within that time would be tantamount to a denial.

         Much more likely, Congress was concerned about the overall response time by BOP, which

  under its regulations allows for up to 90 days (assuming no extensions) to respond at all three

  levels of review. This leads to the second conclusion from analyzing the exhaustion requirements

  in light of the BOP regulations: the 30-day lapse provision should be read as being the total time

  that the BOP as a whole, not just the Warden, has to respond before an inmate files in district court.

  Neither the text of the statute nor the Congressional record suggests that the statute was meant to

  elevate an explicit denial by the Warden within 30 days as requiring full administrative exhaustion.

  “Nothing in the statutory text limits the 30-day, fast-track option to circumstances in which the

  Warden has failed to respond—the clock runs from the Warden’s ‘receipt’ of the request. And

  nothing requires the prisoner to appeal a denial from the Warden if more than 30 days has elapsed.”

  United States v. Somerville, No. 14-3428, 618 Fed. Appx. 69, 2020 U.S. Dist. LEXIS 93935, *10-

  11 (W.D.Pa. May 29, 2020).




                                                    6
Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 7 of 8




         In short, the Court should “decline to read additional requirements into the statute that

  aren’t there.” Id. See also Hardin, 2020 U.S. Dist. LEXIS 90855, *4 (“The language of §

  3582(c)(1)(A) does not specify that the 30-day lapse provision applies only if the Warden fails to

  respond.”)




                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                           By:   s/ Michael Thakur
                                                 MICHAEL THAKUR
                                                 ASSISTANT UNITED STATES ATTORNEY
                                                 Court No. A5501474/Florida Bar No. 1011456
                                                 99 Northeast 4th Street
                                                 Miami, Florida 33132-2111
                                                 Tel: (305) 961-9361
                                                 Fax: (305) 530-7976
                                                 Email: Michael.Thakur@usdoj.gov




                                                  7
Case 1:13-cr-20180-CMA Document 402 Entered on FLSD Docket 06/05/2020 Page 8 of 8




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 5, 2020, I electronically filed the foregoing document

  with the Clerk of Court using CM/ECF.




                                             8
